Citation Nr: 1514525	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection diabetic retinopathy, to include as secondary to service-connected diabetes mellitus or hypertension.

2. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1971 to February 1974 and from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In January 2013, a Central Office hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  In March 2013, the Board remanded for additional development.  At that time, the claims on appeal included the issue of service connection for diabetes mellitus.  In a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection and assigned a 20 percent rating, effective December 6, 2006.  The Veteran has submitted a notice of disagreement in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetic retinopathy is related to his diabetes.  He was afforded a VA examination in November 2013.  The examiner noted that the Veteran has mild retinopathy and macular edema in both eyes but the opined that the "Veteran's eye disabilities are not caused by or a result of his diabetes or hypertension."  The opinion is inconsistent with the noted diagnosis.  At issue is whether the Veteran does in fact have diabetic retinopathy or any other eye disability that is caused or aggravated by his service-connected diabetes mellitus or service-connected hypertension.  
.
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The November 2013 VA opinion is not adequate.  Therefore, an addendum medical opinion is required.

In December 2013, the Veteran submitted a notice of disagreement as to the initial rating assigned in the November 2013 rating decision the granted service connection for diabetes mellitus.  On remand, VA should issue a statement of the case (SOC). Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an addendum VA opinion from the examiner who conducted the November 2013 examination, or, if that person is unavailable, from an examiner with appropriate expertise, to determine the nature and etiology of the Veteran's eye condition, to include diabetic retinopathy.  The claims file and any pertinent records should be made available to the examiner for their review.

Following review of the record, the examiner is requested to address the following:

Does the Veteran have diabetic retinopathy?  

Is it at least as likely as not (50 percent probability) that any currently diagnosed eye disability, to include diabetic retinopathy, is caused or aggravated by his service-connected diabetes mellitus or hypertension?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lower extremity neurological disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

3.  Issue a Statement of the Case pursuant to the notice of disagreement with regard to the November 2013 rating decision, which granted service connection for diabetes mellitus, evaluated as 20 percent disabling. Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




